In a proceeding to review a determination of the Board of Standards and Appeals of the City of New York which granted an application pursuant to subdivisions “ £ ”, “ h ”, and “ i ” of section 7 of the Zoning Resolution of the City of New York for a variance to permit the erection and operation of a gasoline service station and accessory uses, in a retail use district, for a period of 15 years, subject to conditions and safeguards imposed by the board, the appeal is from an order granting the motions of the respondents and of the intervenor-respondent to vacate the order of certiorari, to dismiss the petition, and to affirm the board’s determination. Order unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ.